PER CURIAM.
Affirmed. See G & S Dev. Corp. v. Seitlin, 47 So.3d 893, 895 (Fla. 3d DCA 2010) ("Without a record of the hearing, this Court cannot determine what issues were raised or argued by the parties during the hearing, and therefore, may reverse the decision 'only if an error of law appears on the face' of the order under review.") (quoting Whelan v. Whelan, 736 So.2d 732, 733 (Fla. 4th DCA 1999) ); Id. (citing Chaiken v. Suchman, 694 So.2d 115, 117 (Fla. 3d DCA 1997) ("Without a transcript, appellate courts cannot usually determine what issues were either raised or argued by the parties during a proceeding. As such, the lack of a transcript normally precludes appellate review.")); Id. (citing *36S. Fla. Apartment Ass'n v. Dansyear, 347 So.2d 710, 711 (Fla. 3d DCA 1977) (finding that it is the responsibility of the appellant to provide a sufficient record for review, and that the failure to do so leaves the appellate court with no alternative but to assume that the trial court ruled correctly)).